DAULTON CAPITAL CORPORATION 3960 Howard Hughes Parkway, Suite 500 Las Vegas, Nevada 89169 April 27, 2011 Mr. Ethan Horwitz United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Re: Daulton Capital Corp. Response to SEC Comment Letter dated March 9, 2011 Dear Mr. Horwitz: Daulton Capital Corp. (the “Company”) is in receipt of the Securities and Exchange Commission comment letter dated March 9, 2011.The Company is in the process of preparing the requested amendments and will file the response by May 11, 2011. Sincerely, /s/Terry Fields Terry Fields Chief Executive Officer
